Order in so far as it opens defendant’s default and permits the service of an answer modified by striking out the words “ to abide the event ” as the same relates to the allowance of fifteen dollars costs. As so modified, the order is affirmed, with ten dollars costs and disbursements to respondent; answer to be served within ten days from service of a copy of the order herein. It was error to direct that costs of the motion should abide the event. (Richardson v. Sun Publishing Co., 20 App. Div. 329.) Lazansky, P. J., Rich, Kapper and Scudder, JJ., concur; Hagarty, J., dissents and votes to reverse.